United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-594
Issued: November 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2008 appellant filed a timely appeal from an October 23, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his request for additional
massage therapy. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether the Office abused its discretion in denying authorization for
additional massage therapy.
FACTUAL HISTORY
On March 7, 1994 appellant, then a 37-year-old automation clerk, filed a traumatic injury
claim (Form CA-1) alleging that on February 25, 1994 he was transporting a loaded bulk mail
container when the upper door to the container opened and dropped on his shoulder, resulting in
a possible bruise or fracture to the shoulder. The Office accepted the claim for contusion of the

left shoulder, cervical strain and herniated disc at C5-6 and C6-7 and left shoulder capsulitis.1
On August 25, 1994 appellant underwent an anterior cervical discectomy and an anterior
interbody fusion.2 He underwent a left stellate ganglion block on June 1 and 6, 1995.
The record reveals that appellant received ongoing massage therapy almost continuously
after June 24, 1994. The Office continued to authorize the massage therapy in response to
repeated requests from appellant’s physician.
On April 2, 2008 Dr. Alan K. Sichelman, a Board-certified pediatrician, requested
authorization for massage therapy three times per week, for 52 weeks, for treatment of neck,
back and shoulder pain. In a physical therapy authorization request, Gary R. Amundson, a
licensed massage therapist, stated that the massage therapy was for treatment of burning pain and
stiffness in appellant’s neck, back and shoulders and was to help appellant function better daily.
By letter dated April 7, 2008, the Office stated that it had previously authorized and
reimbursed massage therapy services for the period January 19, 2007 through January 18, 2008.
It advised that additional medical evidence was required before it could authorize additional
therapy.
In a May 9, 2008 medical report, Dr. Sichelman stated that he treated appellant since
2003 and that, as a result of a work injury, appellant sustained cervical and shoulder arthritis,
reflex sympathetic dystrophy and chronic left shoulder impingement and was status post
laminectomy, fusion and stabilization rod in August 1994. He opined that the conditions caused
chronic pain, weakness, limited range of motion in the shoulder and neck and parasthesis in the
hands and fingers. Dr. Sichelman reported that appellant experienced limitations with lifting,
bending, sitting, standing and walking, which affected his dressing, bathing and sexual activity.
He stated that the functional goals of therapy were to reduce stress and pain and improve range
of motion. Dr. Sichelman noted that a massage generally improves pain resolution and provides
better movement and reduced muscle stress. He stated that both outpatient and home-directed
exercise programs had failed where a massage had greatly helped, thus, he recommended
additional massage therapy.
On July 21, 2008 Dr. Sichelman without rationale or reasoning again requested
authorization for massage therapy, three times per week, for 52 weeks, for neck, back and
shoulder pain.
By letter dated July 24, 2008, the Office stated that it had previously notified appellant
that further evidence was necessary to authorize additional massage therapy. It advised that
Dr. Sichelman’s report was insufficient to support the request for authorization. The Office
1

In the October 23, 2008 decision, the Office stated that it had also accepted depression as related to the
February 25, 1994 work injury.
2

By decision dated May 28, 1997, the Office terminated appellant’s compensation for failure to accept suitable
work. On May 20, 1999 it notified appellant that he was not entitled to a schedule award because he refused suitable
work and was not entitled to benefits for wage loss, which included schedule awards. Appellant subsequently
requested reconsideration of the May 28, 1997 decision, which the Office denied as untimely and without showing
clear evidence of error.

2

stated that, when evaluating the need for therapy, the claims examiner weighs the medical
evidence to determine whether the therapy is being provided for the accepted injury or condition,
whether the specific modalities, tests and measures include some active form of physical therapy,
and whether the additional therapy produces measurable, functional improvement. It noted that
pain alone does not constitute a functional deficient and that measurable findings must be shown,
such as muscle spasm, atrophy, radiologic changes or that pain had placed measurable
limitations upon a claimant’s activities.
In a July 2, 2008 medical report, Sally M. Marlowe, a nurse practitioner, stated that
appellant sustained connective tissue disease, bilateral upper and lower neuropathy and probable
spinal stenosis due to his employment. She reported that there was no cure for any of the
conditions and that they were difficult to bring under control. Medications, cortisone injections,
counseling and massage therapy had allowed appellant to live a decent life, however, he was
permanently depressed and disabled for life. Ms. Marlowe stated that massage therapy, which
was a mainstay of significant control, was recently cut off and that appellant’s condition was
worsening and that he must return to therapy.
By decision dated October 23, 2008, the Office issued a formal decision denying
authorization for massage therapy on the grounds that appellant did not submit objective
evidence establishing that continued massage therapy services would have long-term benefits for
resolution or stabilization of the accepted work injury. It advised that Dr. Sichelman’s medical
report did not include objective medical evidence establishing that the previously authorized
massage therapy had measure benefits or that future massage therapy would result in appellant’s
ability to return to the workforce as a result of improved functionality related to the accepted
work injuries.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act3 states in pertinent part: the
United States shall furnish to an employee who is injured while in the performance of duty the
services, appliances and supplies prescribed or recommended by a qualified physician, which the
Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
disability or aid in lessening the amount of the monthly compensation.4 The Office’s obligation
to pay for medical treatment under section 8103 of the Act extends only to treatment of
employment-related conditions and appellant has the burden of establishing that the requested
treatment is for the effects of an employment-related condition. Proof of causal relationship
must include rationalized medical evidence.5 In interpreting this section of the Act, the Board
has recognized that the Office has broad discretion in approving services provided under the Act.
The Office has the general objective of ensuring that an employee recovers from his injury to the
fullest extent possible in the shortest amount of time. The Office therefore has broad
administrative discretion in choosing means to achieve this goal. The only limitation on the
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8103(a).

5

Stella M. Bohlig, 53 ECAB 341 (2002).

3

Office’s authority is that of reasonableness. Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment or actions taken contrary to
logic and probable deductions from established facts. It is not enough to show that the evidence
could be construed so as to produce a contrary factual conclusion.6
ANALYSIS
The Office accepted that appellant sustained a contusion of the left shoulder, a cervical
strain, herniated discs at C5-6 and C6-7 and left shoulder capsulitis due to his February 25, 1994
employment injury. The issue is whether the Office properly denied appellant’s request for
additional massage therapy.
In an April 2, 2008 note, Dr. Sichelman requested authorization for massage therapy for
treatment of appellant’s neck, back and shoulder pain. He expanded upon this request in a
May 9, 2008 report. Dr. Sichelman diagnosed appellant with cervical and shoulder arthritis,
reflex sympathetic dystrophy, chronic left shoulder impingement and status post laminectomy,
fusion and stabilization rod in August 1994. He opined that these conditions were due to
appellant’s employment injury and that they resulted in limitations in lifting, bending, sitting,
standing and walking and impaired his daily functions. Dr. Sichelman stated that the functional
goals of the massage therapy were to improve pain, reduce stress and improve range of motion.
He noted that outpatient and home directed exercise programs had failed but that massage
therapy had greatly helped appellant.
Dr. Sichelman did not provide a rationalized medical opinion explaining how additional
massage therapy would give appellant relief from his accepted conditions.7 He stated that the
goals of the massage therapy were to reduce stress and pain and improve range of motion caused
by appellant’s work-related conditions including cervical and shoulder arthritis, reflex
sympathetic dystrophy and chronic left shoulder impingement. However, these conditions were
not accepted by the Office as work related. Dr. Sichelman did not address how the massage
therapy would provide relief from the accepted conditions of left shoulder contusion, cervical
strain, herniated discs or left shoulder capsulitis.8 Further, the record reveals that appellant
received physical therapy almost consistently since 1994. Although Dr. Sichelman stated that
the massage therapy had greatly helped, he did not provide examples or explain how appellant’s
prior 14 years of massage therapy had relieved appellant’s work-related condition or how
continued therapy would aid in his return to the workforce. Moreover, he opined that both
outpatient and home-directed exercise programs had failed where the massage therapy had
helped. Dr. Sichelman did not describe the types of programs previously implemented or how
they had failed in achieving the goals of the massage therapy, nor did he explain whether the

6

Daniel J. Perea, 42 ECAB 214 (1990).

7

See Dale E. Jones, 48 ECAB 648 (1997).

8

In order to be entitled to reimbursement for medical expenses, a claimant must establish that the expenditures
were incurred for treatment of the effects of an employment-related injury by submitting rationalized medical
evidence that supports such a connection and demonstrates that the treatment is necessary and reasonable. See
Debra S. King, 44 ECAB 203 (1992).

4

massage therapy was medically necessary and reasonable for appellant’s treatment or why the
same therapeutic benefit could not be obtained through other, less expensive, means.9
The remainder of the medical evidence includes a July 2, 2008 medical report from
Ms. Marlowe, a registered nurse, and an authorization request from Mr. Amundson, a licensed
massage therapist. These reports do not constitute probative medical evidence as neither a
registered nurse or a licensed massage therapist is included in the definition of a physician under
the Act.10
The Board finds that the Office was within its discretion when it determined that the
requested massage therapy would not be approved.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying authorization for
additional massage therapy.

9

See Dale E. Jones, supra note 7; Leonard E. Fritz, 39 ECAB 170 (1989).

10

Under section 8101(2), the definition of physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the October 23, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

